Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how the main portion and the protruding portion relate to the fiber reinforced resin molded article of claim 1.  As the main body is described by the claim to be made only form fiber reinforced resin layer and the protruding portion includes the impregnated site (fiber reinforced site) and the resin site is thicker than the main body portion, this is describing claim 1.  It is unclear if the main body and protruding body stacked onto the structure of claim 1 or part of the structure of claim 1.  Fig. 13 shows the “protruding portion” but it includes portion 50 and 58.  Portion 58 is the impregnated resin site and portion 50 is the resin only site which are the reinforced article of claim 1.  Fig. 13 include 122 and 124 which are an annular projection and an insert cup.  The insert cup could be the same as the insert collar.  Clarification is required.

    PNG
    media_image1.png
    710
    653
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    949
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,426,954. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent claim a fiber reinforced resin molded article with a fiber reinforced resin of fiber impregnated with resin, a resin layer that does not contain fibers, the resin layer contains a hole, an insert member coupled to the resin site and the resin (functional) site is thicker than the fiber reinforced resin (claim 5 of the US Patent).  
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,426,954 in view of Horiuchi (EP 2733161). As to claim 2, the US Patent does not claim a groove in the article.  Horiuchi is directed to a thermoplastic resin prepreg comprising an element I comprising thermoplastic resin A and reinforcing fibers III and a thermoplastic resin B II that are insert molded which provides for better adhesiveness during molding (ABST).  Horiuchi teaches two layers, one that is fiber reinforced resin and the second that has no fibers and is of a different resin.
Horiuchi teaches the molded preform has a side surface including both of concave shape and a stepped shape, the resin flows into the part of the concave shape and the stepped shape and good adhesiveness can be ensured [0059].  The concave and stepped shape are equated with groove for molding.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a groove to improve adhesiveness.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,426,954 in view of Hamada et al (US 20200055273).
The US Patent differs and does not claim two different resins.
Hamada is directed to a composite material member having an FRP layer made of fiber reinforced plastic and a resin-rich layer that has fiber content that is 5% or less of the fiber content of the FRP layer (ABST). A hole is bored so as to penetrate the FRP layer and the resin rich layer (ABST). The resin rich layer is formed in a least partial region of a surface of the FRP layer and is formed form the same resin as the matrix resin of the fiber reinforced plastic or a different resin [0039].  
The resin rich layer (2) has a lower fiber content than the FRP layer (1) so that at the time of boring the hole, the force that is transmitted from a tool to the reinforcing fibers becomes smaller compared to when a layer having a higher fiber content is employed.  The occurrence of the peeling of the reinforcing fibers in the FRP layer and the loss of resin accompanying the boring process becomes less likely [0051].  With the resin rich layer on the surface of the FRP layers, it is possible to obtain the CM member (see figures) in which the strength and reliability of the fastening portion are high [0052].  The fiber content of the resin rich layer is set to less than 5% of the fibers content of the FRP layer [0057].  Less than 5% can include 0% and as Hamada states that the higher resin content provides strength to the articles to drill the hole, one of ordinary skill in the art at the effective filing date would have been motivated to employ a resin layer without fibers. Hamada teaches that the resin rich layer and the resin for the FRP can be different resins [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ two different resins motivated to provide for different properties in the different area of the article.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejections over Hamada et al (US 20200055273) and Hamada in view of Horiuchi et al (EP 2733161) have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3 and 7 has been withdrawn. Neither Hamada nor Horiuchi teach an insert portion which forms the hole at the resin only portion of the part.  Additional prior art made of record below, also fails to teach the claimed features.
New grounds of rejection for double patenting over US Patent 11426954 is presented in this office action.
New grounds of rejection under 35 USC 112(b) is presented over new claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawashima et al (US 20160305466)
Drabing (EP3100848)
Delmundo (GB 2190451)
Takahisa (JP2020203436)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759